Citation Nr: 0948593	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for lumbar strain with disc disease at L4-5 and L5-
S1.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from July 1992 to July 1996.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2007, during this appeal, the RO granted a 10 percent 
rating for the Veteran's service-connected lumbar spine 
disability.  In June 2007, the RO increased the rating to 20 
percent.  However, since a higher rating could potentially be 
assigned, the grant of less than the maximum available rating 
did not terminate the appeal, under AB v. Brown, 6 Vet. App. 
35, 38 (1993), and the issue of a higher evaluation remains 
in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The Veteran was scheduled for a Travel Board hearing on 
November 17, 2009, but failed to appear.  However, on 
December 2, 2009, the Board received a statement from the 
Veteran indicating that he had been unable to appear because 
he was awaiting a response to his request for references in 
order to have appropriate representation for his November 17, 
hearing.  

In a letter dated December 17, 2009, the Veterans Law Judge 
(VLJ), who was to have presided over the November 2009 
hearing, granted the Veteran's request to reschedule the 
hearing based on good cause.  See 38 C.F.R. § 20.704(c) 
(2009).  

Because such hearings are scheduled by the RO, the Board is 
remanding the case for that purpose.  See, e.g., 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a Travel Board hearing at the VA Regional 
Office in Milwaukee, Wisconsin before a 
VLJ of the Board as soon as it may be 
feasible.  The RO should send notice of 
the scheduled hearing to the Veteran, a 
copy of which should be associated with 
the claims file.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate review, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

